         Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 1 of 21                  FILED
                                                                                2021 May-21 AM 09:17
                                                                                U.S. DISTRICT COURT
                                                                                    N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          WESTERN DIVISION

 TANNER CORLEY,                            )
                                           )
         Plaintiff,                        )
   v.                                      )
                                                        7:19-cv-01400-LSC
                                           )
 MERCEDES-BENZ U.S.                        )
 INTERNATIONAL, INC.,                      )
                                           )
         Defendant.                        )


                            MEMORANDUM OF OPINION

   I.      INTRODUCTION


        Plaintiff Tanner Corley (“Plaintiff” or “Corley”), a Caucasian male, brings

this action against his former employer, Defendant Mercedes Benz US International,

Inc. (“Defendant” or “MBUSI”). Corley asserts claims against MBUSI for race

discrimination under 42 U.S.C. § 1981 and Title VII of the Civil Rights Act of 1964,

42 U.S.C. § 2000e et seq. (“Title VII”).

        Before the Court is MBUSI’s Motion for Summary Judgment (doc. 47). This

motion is fully briefed and ripe for review. For the reasons stated below, MBUSI’s

motion is due to be granted.




                                    Page 1 of 21
           Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 2 of 21




    II.      BACKGROUND 1


          Corley was employed by MBUSI, most recently as a Team Member on the

Final 3 Line in Assembly 2 on the B-Shift. The Final 3 Line has different zones, each

of which has stations where Team Members perform vehicle assembly tasks.

          MBUSI has a hierarchy for its production teams. Team Members are assigned

to a Team Leader. Group Leaders supervise Team Members and Team Leaders.

Group Leaders are supervised by Managers. Corley was under the supervision of

Group Leader Adam Weeks (“Weeks”), a Caucasian male.

          MBUSI has a detailed handbook which is provided to all Team Members. This

handbook covers MBUSI’s policies and procedures regarding racial harassment,

discipline, and grounds for termination. MBUSI’s handbook also contains an

explanation of the corrective performance review (“CPR”) policy for workplace

violations of company policies and procedures. Employees who commit certain

workplace violations are subject to either a CPR—which is categorized as Level 1, 2,



1       The facts set out in this opinion are gleaned from the parties’ submissions of facts claimed
to be undisputed, their respective responses to those submissions, and the Court’s own
examination of the evidentiary record. These are the “facts” for summary judgment purposes
only. They may not be the actual facts. See Cox v. Adm'r U.S. Steel & Carnegie, 17 F.3d 1386, 1400
(11th Cir. 1994). The Court is not required to identify unreferenced evidence supporting a party’s
position. As such, review is limited to exhibits and specific portions of the exhibits specifically cited
by the parties. See Chavez v. Sec’y Fla. Dept. of Corr., 647 F.3d 1057, 1061 (11th Cir. 2011)
(“[D]istrict court judges are not required to ferret out delectable facts buried in a massive
record . . . .”)
                                            Page 2 of 21
        Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 3 of 21




or 3—or termination. Corley received a Level 1 CPR in 2015 for using his cellphone

while on the production line. Corley received a Level 3 CPR in 2017 for “engaging

in horse play and promoting or participating in work slowdowns or interference with

company operations.” (Doc. 49-1 at 42.)

      MBUSI may forgo issuing a CPR and proceed with termination for offenses

“so serious, severe, or unacceptable that [they are] outside the realm of a corrective

performance review.” (Doc. 56-5 at 4.) MBUSI considers the use of “threatening,

abusive, or insulting language or conduct” as severe enough behavior to warrant

termination. (Id. at 5.) Before MBUSI issues a disciplinary decision, MBUSI

considers the following: the “[s]eriousness of the action”; if there were any

“[c]ontributing circumstances”; the employee’s previous work record; what

“[a]ctions [were] taken with other [Team Members] in similar situations”;

“intent”; the impact the incident had “on fellow [Team Members] and/or business

interests”; and any other “relevant factors.” (Id. at 5–6.)

      MBUSI views racially offensive statements as violative of their policy against

abusive and insulting language. MBUSI previously terminated an African-American

Team Member for calling another African-American Team Member the “N” word.

Corley claims that MBUSI does not always terminate employees for racially

offensive conduct, stating that Danny Diaz (“Diaz”), a Hispanic Group Leader, had


                                    Page 3 of 21
       Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 4 of 21




complaints from African-American employees and was not terminated. One of the

Team Members who complained about Diaz was Darryl Holley (“Holley”), an

African-American male. African-American employees, including Holley, believed

that Diaz communicated with them in a degrading manner and alleged they he

treated them differently from Caucasian employees; however, these employees did

not contend that Diaz made racially offensive statements. MBUSI conducted an

investigation and concluded that Diaz did not treat African-American employees

differently from Caucasian employees, nor did he “use[] any racial slurs or [make]

any racist statements.” (Doc. 56-6 at 2.) Thus, MBUSI did not terminate Diaz’s

employment.

      On June 25, 2019, Corley was working in Zone 4 when he noticed a quality

defect in the assembly of parts coming from Zone 3. Corley followed the proper

procedure and reported his observations to the Zone 3 Team Leader, Meaker

Stewart (“Stewart”), an African-American male. Shortly thereafter, Holley, a Team

Member in Zone 3, came to review the parts. Holley had previously received Level

1, 2, and 3 CPRs for violating MBUSI’s attendance policy.

      Corley states that Holley made a “smart comment” to him while he was

examining the parts. (Doc. 57-1 at 47.) Corley responded to Holley, although the

exact language of his response is disputed. Corley said either “I didn’t know y’all


                                   Page 4 of 21
        Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 5 of 21




can read,” (doc. 49-3 at 39) or something to the effect of “can y’all not read the

broadcast sheet” (doc. 57-1 at 48). Corley states that he was referring to the Zone 3

Team when he said “y’all,” and that the broadcast sheets provide assembly

instructions for the Team Members. Holley felt this statement was racially offensive

because African-Americans “couldn’t—wasn’t allowed to read back in the day.”

(Doc. 57-6 at 96.) Holley reported this incident to his Group Leader, who was also

Weeks. Weeks reported the incident to Human Resources (“HR”) to investigate.

      William Harden (“Harden”), an African-American male, was an HR Team

Relations Specialist who had experience investigating claims of race-related

harassment at MBUSI. Harden was tasked with investigating the Holley/Corley

incident. Holley filled out a complaint form, claiming that Corley created a racist,

hostile environment. Harden then interviewed two witnesses to the incident, who

heard Corley say “you all can’t read” (doc. 57-3 at 24) and “I didn’t think y’all could

read” (doc. 49-1 at 63). Harden also had Corley file a statement recounting this

incident, in which he reported he said “why don’t you just read the broadcast

sheet.” (Doc. 49-11 at 64.)

      After Harden concluded his investigation, he submitted his report to his

manager, Jack Duncan (“Duncan”), a Caucasian male, to review. Harden

subsequently informed Corley that he was suspended pending a further


                                     Page 5 of 21
       Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 6 of 21




investigation. Duncan concluded that Corley’s statement was racially offensive and

recommended to David Olive (“Olive”), a Caucasian male Senior HR Manager, that

Corley be terminated. This recommendation of termination was consistent with

MBUSI’s policies and procedures regarding offensive and abusive language. Olive

agreed with Duncan’s assessment, determining that Corley’s statement was racially

offensive and that termination was appropriate. Corley challenges this conclusion,

stating that Olive made his determination without gathering statements from other

Team Members who did not view Corley’s statement as racially charged, and

without asking Corley what his intent was when he made the statement. When asked

about the circumstances regarding Corley’s termination, Olive testified as follows:

            Olive: We determined that making a statement to Mr.
            Holley that can’t y’all read was offensive. And based on
            that, yes, it is a fireable [offense].

            Question: And how is that offensive, sir?

            Olive: Making a statement to an African-American who
            complained to us that he was offended by the statement
            and the reference to y’all in regards to Mr. Holley, we
            determined that to be offensive and racial.

            Question: So it was a race-based firing then?

            Olive: Correct.

(Doc. 57-2 at 105–06.) After Olive concluded that termination was appropriate,

Corley’s termination was approved by the Vice President of Administration, Rolf
                                    Page 6 of 21
           Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 7 of 21




Wrona, a Caucasian male. Corley was informed that the reason for his termination

was that he said “I didn’t know y’all could read” to an African-American employee.


    III.    STANDARD OF REVIEW


       Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact 2 and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute is genuine if “the record taken as a

whole could lead a rational trier of fact to find for the nonmoving party.” Hickson

Corp. v. N. Crossarm Co., 357 F.3d 1256, 1260 (11th Cir. 2004). A genuine dispute as

to a material fact exists “if the nonmoving party has produced evidence such that a

reasonable factfinder could return a verdict in its favor.” Greenberg v. BellSouth

Telecomms., Inc., 498 F.3d 1258, 1263 (11th Cir. 2007) (per curiam) (quoting Waddell

v. Valley Forge Dental Assocs., 276 F.3d 1275, 1279 (11th Cir. 2001)). The trial judge

should not weigh the evidence, but should determine whether there are any genuine

issues of fact that should be resolved at trial. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986).

       In considering a motion for summary judgment, trial courts must give

deference to the nonmoving party by “view[ing] the materials presented and all


2       A material fact is one that “might affect the outcome of the case.” Urquilla-Diaz v. Kaplan
Univ., 780 F.3d 1039, 1050 (11th Cir. 2015).
                                          Page 7 of 21
         Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 8 of 21




factual inferences in the light most favorable to the nonmoving party.” Animal Legal

Def. Fund v. U.S. Dep’t of Agric., 789 F.3d 1206, 1213–14 (11th Cir. 2015) (citing

Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970)). However, “unsubstantiated

assertions alone are not enough to withstand a motion for summary judgment.”

Rollins v. TechSouth, Inc., 833 F.2d 1525, 1529 (11th Cir. 1987). Conclusory

allegations and a “mere scintilla of evidence in support of the nonmoving party will

not suffice to overcome a motion for summary judgment.” Melton v. Abston, 841 F.3d

1207, 1219 (11th Cir. 2016) (per curiam) (quoting Young v. City of Palm Bay, 358 F.3d

859, 860 (11th Cir. 2004)). In making a motion for summary judgment, “the moving

party has the burden of either negating an essential element of the nonmoving party’s

case or showing that there is no evidence to prove a fact necessary to the nonmoving

party’s case.” McGee v. Sentinel Offender Servs., LLC, 719 F.3d 1236, 1242 (11th Cir.

2013) (per curiam). Although the trial courts must use caution when granting

motions for summary judgment, “[s]ummary judgment procedure is properly

regarded not as a disfavored procedural shortcut, but rather as an integral part of the

Federal Rules as a whole.” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).


   IV.    DISCUSSION


      Corley brings two claims against MBUSI for disparate treatment based on

race. MBUSI has moved for summary judgment on both claims. Title VII prohibits,
                                     Page 8 of 21
        Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 9 of 21




among other conduct, “discriminat[ion] against any individual with respect to his

compensation, terms, conditions, or privileges of employment, because of such

individual’s race.” 42 U.S.C. § 2000e-2(a)(1). “[A] plaintiff may use three different

kinds of evidence of discriminatory intent: direct evidence, circumstantial evidence

or statistical evidence.” Standard v. A.B.E.L. Servs., Inc., 161 F.3d 1318, 1330 (11th

Cir.1998). Title VII and § 1981 “have the same requirements of proof and use the

same analytical framework.” Id.

      Absent direct evidence of racial discrimination, such as specific statements

made by the employer’s representatives, a plaintiff may demonstrate circumstantial

evidence of disparate treatment through the McDonnell Douglas burden-shifting

framework. See McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973); see also Tex.

Dep’t of Cmty. Affs. v. Burdine, 450 U.S. 248 (1981). Under this framework, the

aggrieved employee creates a presumption of unlawful discrimination by first

establishing a prima facie case of discrimination. See Lewis v. City of Union City, 918

F.3d 1213, 1220–21 (11th Cir. 2019) (en banc). The burden then shifts to the employer

“to articulate a legitimate, nondiscriminatory reason for its actions.” Id. at 1221

(citing Burdine, 450 U.S. at 253). If the employer proffers a legitimate,

nondiscriminatory reason, the burden returns to the employee to prove that the

employer’s reason is a pretext for unlawful discrimination. Crawford v. Carroll, 529


                                     Page 9 of 21
       Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 10 of 21




F.3d 961, 976 (11th Cir. 2008). Although the McDonnell Douglas framework is one

way of showing discriminatory intent, it is not the only way to show discriminatory

intent in a Title VII or § 1981 discrimination claim. See Smith v. Lockheed–Martin

Corp., 644 F.3d 1321, 1328 (11th Cir. 2011). “[T]he plaintiff will always survive

summary judgment if he presents circumstantial evidence that creates a triable issue

concerning the employer’s discriminatory intent.” Id. As Title VII and § 1981 claims

are analyzed in the same manner, the Court will address both claims together.


      A.     McDonnell Douglas Framework


      Corley asserts that he was discriminated against because of his race when

MBUSI terminated his employment. Corley further asserts that he has direct

evidence of discrimination, thus he need not rely upon the McDonnell Douglas

framework to establish a prima facie case of discrimination. “Direct evidence of

discrimination would be evidence which, if believed, would prove the existence of a

fact without inference or presumption.” Carter v. City of Miami, 870 F.2d 578, 581–

82 (11th Cir. 1989). “Evidence that only suggests discrimination or that is subject to

more than one interpretation does not constitute direct evidence.” Taylor v. Runyon,

175 F.3d 861, 867 (11th Cir. 1999) (quoting Merritt v. Dillard Paper Co. 120 F.3d 1181,

1189 (11th Cir. 1997)).


                                    Page 10 of 21
       Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 11 of 21




      The “direct evidence” to which            Corley refers is Olive’s deposition

testimony. After being asked a poorly phrased question regarding Corley’s

termination, Olive responded that it was “race-based”; however, Olive’s testimony,

when read in context, does not support the conclusion that Corley was terminated

because of his race, but rather that he was terminated for making a “race-based”

statement. Olive’s testimony does not support that Corley was terminated because

he is Caucasian without inference or presumption, as required for evidence to be

considered direct evidence. As Corley has provided no direct evidence that MBUSI

terminated his employment because of his race, the Court proceeds to use the

McDonnell Douglas burden-shifting framework to evaluate Corley’s circumstantial

evidence. See Alvarez v. Royal Atl. Devs., Inc., 610 F.3d 1253, 1264 (11th Cir. 2010).

             1. Prima Facie Case

       To establish a prima facie case for wrongful termination, a plaintiff must show:

(1) he is a member of a protected class; (2) he was qualified for the position; (3) he

was terminated; and (4) he was replaced by an individual outside of his protected

class or he was treated less favorably than similarly situated individuals outside his

protected class. See Maynard v. Bd. of Regents of the Div. of Univs. of the Fla. Dep’t of

Educ., 342 F.3d 1281, 1289 (11th Cir. 2003). To satisfy the fourth prong of the prima

facie case, the proffered comparator must be similarly situated to the plaintiff “in all


                                     Page 11 of 21
        Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 12 of 21




material respects.” Lewis, 918 F.3d at 1226. As the Eleventh Circuit has explained,

“a valid comparison will turn not on formal labels, but rather on substantive

likenesses.” Id. at 1228. While the precise “similarity” is “to be worked out on a

case-by-case basis,” a similarly situated comparator “will have engaged in the same

basic conduct (or misconduct) as the plaintiff”; “will have been subject to the same

employment policy”; “will ordinarily (although not invariably) have been under the

jurisdiction of the same supervisor”; and “will share the plaintiff’s employment or

disciplinary history.” Id. at 1227–28.

       It is undisputed that Corley satisfies the first three prongs of a prima facie

case. 3 The parties dispute whether Corley has provided any similarly situated

comparators to satisfy his prima facie case. 4 Corley provides two comparators: Holley

and Diaz.5 However, neither comparator is “similarly situated” to Corley under

Lewis. Holley and Corley were both Team Members under the supervision of Weeks

and subject to the same employment policy. However, Holley and Corley did not



3        As this is a case of “reverse discrimination,” the fact that Corley is Caucasian satisfies the
first element of his prima facie case. See Smith, 644 F.3d at 1325 & nn. 15–16.

4       Corley does not argue that he was replaced by a Team Member from outside of his
protected class; therefore, the Court only discusses whether Corley has provided any similarly
situated comparators.
5       To the extent that Corley suggests Duncan is a similarly situated comparator, this argument
must fail. Duncan is also Caucasian; therefore, he cannot be a similarly situated comparator as he
is not outside of Corley’s protected class.
                                           Page 12 of 21
       Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 13 of 21




share a similar disciplinary history, nor did they engage in the same type of

misconduct. Holley’s disciplinary history involved CPRs for violating MBUSI’s

attendance policy, whereas Corley’s disciplinary history involved CPRs for using his

cellphone on the production line and for engaging in horseplay. Furthermore, Corley

has not presented any evidence that Holley had engaged in the same alleged

misconduct—making racially offensive statements. Corley remarked that Holley

made a “smart comment” to him during their confrontation, but Corley did not

report this comment as racially offensive to MBUSI, nor does he argue before this

Court that it was a racially offensive statement. Accordingly, Holley is not similarly

situated to Corley in all material respects.

      Concerning Diaz, he was not a Team Member, but rather he was a Group

Leader in a different section from Corley. Thus, Diaz was under different

supervision from Corley, albeit subject to the same employment policy. Additionally,

Corley presents no evidence to suggest that Diaz engaged in the same or similar

misconduct. Complaints filed by African-American employees did not allege that

Diaz made any racially offensive statements. The complaints concerning Diaz

focused on his rough manner of communication and a perceived difference in

treatment between African-American employees and Caucasian employees.

However, after an investigation into the reports, MBUSI concluded that Diaz did


                                     Page 13 of 21
       Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 14 of 21




not treat African-American Team Members differently from Caucasian Team

Members. Furthermore, Corley does not provide evidence that Diaz had a similar

disciplinary history. While Diaz is outside of Corley’s protected class, Corley has not

provided evidence that he is similarly situated in all material respects.

      In sum, Corley has not met his burden to provide a similarly situated non-

Caucasian comparator who made a racially offensive statement and was treated

differently from Corley. As Corley has not provide any similarly situated

comparators, he has not stated a prima facie case of discrimination. Accordingly,

MBUSI’s motion is due to be granted.

             2. Legitimate Nondiscriminatory Reason

      Even if Corley had stated a prima facie case of discrimination, MBUSI argues

that it had a legitimate, nondiscriminatory reason for terminating Corley’s

employment. MBSUI contends that Corley was terminated because he made a racist

statement, “I didn’t know y’all could read.” Considering this statement in light of

the circumstances, MBUSI concluded that the statement violated their policy

against abusive and insulting language. Corley argues that MBUSI cannot use this as

a legitimate, nondiscriminatory reason for his termination because Corley believes

the fact that he was terminated for allegedly making the statement is in itself a

discriminatory reason. The Court disagrees. MBUSI has met its exceedingly light


                                     Page 14 of 21
       Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 15 of 21




burden. See Chapman v. AI Transp., 229 F.3d 1012, 1024 (11th Cir. 2000) (en banc)

(“[T]he employer’s burden is merely one of production; it ‘need not persuade the

court that it was actually motivated by the proffered reasons. It is sufficient if the

defendant’s evidence raises a genuine issue of fact as to whether it discriminated

against the plaintiff.’” (quoting Combs v. Plantation Patterns, 106 F.3d 1519, 1528

(11th Cir. 1997)). While Corley may maintain that he was treated unfairly by MBUSI,

that does not change the fact that MBUSI has provided a legitimate,

nondiscriminatory reason for terminating his employment. As MBUSI has met its

burden of production, the burden shifts back to Corley to demonstrate that MBUSI’s

reason was pretextual.


             3. Pretext


      Corley does not argue that MBUSI’s reason for terminating him was

pretextual for discriminating against him based on race. Instead, Corley argues “this

case does not need pretext,” because he believes that MBSUI does not have a

legitimate, nondiscriminatory reason for his termination. (Doc. 55 at 34.) As the

Court finds MBUSI did provide a legitimate, nondiscriminatory reason for Corley’s

termination, it is Corley’s burden to demonstrate this reason was pretextual for

discriminating against him because of his race. A “plaintiff can show pretext ‘either

directly by persuading the court that a discriminatory reason more likely motivated
                                    Page 15 of 21
       Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 16 of 21




the employer or indirectly by showing that the employer’s proffered explanation is

unworthy of credence.’” Kragor v. Takeda Pharms. Am., Inc., 702 F.3d 1304, 1308

(11th Cir. 2012) (quoting Burdine, 450 U.S. at 256). In determining whether the

proffered reason is pretextual, courts are not in the “business of adjudging whether

employment decisions are prudent or fair,” but rather “whether unlawful

discriminatory animus motivates a challenged employment decision.” Damon v.

Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1361 (11th Cir. 1999). Again, Corley

has not argued and has not presented any evidence that MBUSI’s reason for

terminating his employment was pretextual. Thus, even if Corley had stated a prima

facie case of race discrimination, MBUSI’s motion is due to be granted because

Corley failed to demonstrate MBUSI’s reason for termination was pretextual.


      B.     Bostock v. Clayton County


      Corley argues that the McDonnell Douglas burden-shifting framework is

inapplicable in light of the Supreme Court’s decision in Bostock v. Clayton County,

140 S. Ct. 1731 (2020). In Bostock, the Supreme Court held that “[a]n employer who

fires an individual merely for being gay or transgender defies the law” as that

employment decision inherently takes into consideration an individual’s sex. Id. at

1754. The Court made no ruling on the applicability of the McDonnell Douglas

framework. Rather, the Court examined the statutory text of Title VII, and discussed
                                 Page 16 of 21
       Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 17 of 21




what it means to be discriminated against “because of” a protected characteristic,

and what constitutes “but for” causation. Id. at 1739–40, 1743.

       The McDonnell Douglas framework is an evidentiary framework to help courts

determine whether a plaintiff has submitted sufficient evidence to create a triable

issue of fact to submit to a jury. The Eleventh Circuit has continued to apply the

McDonnell Douglas burden-shifting framework to analyze Title VII claims post-

Bostock, as have other circuits. See, e.g., Williams v. Hous. Auth. of Savannah, Inc.,

834 F. App’x 482, 488 (11th Cir. 2020) (per curiam) 6; see also Riney v. Lockheed

Martin Corp., 831 F. App’x 698, 701–02 (5th Cir. 2020) (per curiam); Henderson v.

Mass. Bay Transp. Auth., 977 F.3d 20, 29–30 (1st Cir. 2020); Marshall v. Ind. Dep’t

of Corr., 973 F.3d 789, 791–92 (7th Cir. 2020); Black v. Grant Cnty. Pub. Util. Dist.,

820 F. App’x 547, 550 (9th Cir. 2020). There is no authority to support Corley’s

position that Bostock abandoned the McDonnell Douglas framework for Title VII

claims; therefore, this Court continues to apply traditional methods of analyses to

Corley’s claims.




6      “Unpublished opinions are not considered binding precedent, but they may be cited as
persuasive authority.” 11th Cir. R. 36-2.
                                      Page 17 of 21
        Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 18 of 21




       C.      Race as a Motivating Factor


       Corley also asserts that his race was a motivating factor in MBUSI’s decision

to terminate his employment. 7 To succeed under a mixed-motive theory of liability,

a plaintiff must show “that illegal bias, such as bias based on [race], ‘was a motivating

factor for’ an adverse employment action, ‘even though other factors also

motivated’ the action.” Quigg v. Thomas Cnty. Sch. Dist., 814 F.3d 1227, 1235 (11th

Cir. 2016) (quoting 42 U.S.C. § 2000e-2(m)). This can be accomplished by

presenting either direct or circumstantial evidence of discrimination. See id. (citing

Desert Palace, Inc. v. Costa, 539 U.S. 90, 99–102 (2003)). But it is inappropriate to

use the McDonnell Douglas burden-shifting framework to evaluate mixed-motive

claims at summary judgment. Id. at 1238. Instead, “[t]o avoid summary judgment, a

plaintiff raising a mixed-motive claim must offer ‘evidence sufficient to convince a

jury that: (1) the [employer] took an adverse employment action against [him]; and

(2) a protected characteristic was a motivating factor for the [employer’s] adverse

employment action.’” Bowen v. Manheim Remarketing, Inc., 882 F.3d 1358, 1364




7       The Court notes that Corley merely states what the legal standard is for mixed motive
claims in his response brief. He does not proceed to make a discrete argument as to why his claims
should move forward under this this theory. However, it appears to the Court as if Corley has
scattered his mixed motive argument throughout other sections in his response brief. And, MBUSI
responded to Corley’s argument in its reply brief. Thus, the Court will also address Corley’s claims
under a mixed motive theory of liability.
                                          Page 18 of 21
       Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 19 of 21




(11th Cir. 2018) (quoting Quigg, 814 F.3d at 1239). “In other words, the court must

determine whether the ‘plaintiff has presented sufficient evidence for a reasonable

jury to conclude, by a preponderance of the evidence, that [his protected

characteristic] was a motivating factor for [an] adverse employment decision.’”

Quigg, 814 F.3d at 1239 (quoting White v. Baxter Healthcare Corp., 533 F.3d 381, 401

(6th Cir. 2008)).

      It is undisputed that Corley suffered an adverse employment action, thus the

only issue is whether his termination was in part motivated by his race. Corley has

not presented any evidence from which a reasonable jury could conclude that he was

terminated in part because he is Caucasian. Corley focuses on what his intent was

when he made the statement. He argues that MBUSI didn’t fairly consider whether

Corley intended the statement to be race-neutral, asserting that this demonstrates he

was discriminated against because of his race. MBUSI challenges this, asserting that

MBUSI could determine Corley’s intent based on his statement to Harden. And,

contrary to Corley’s contention, a dispute as to his state of mind when making the

statement is not a question that must be determined by a jury. This is not relevant in

a race discrimination case, where the inquiry is framed differently—did the employer

intentionally discriminate against an employee in part because of that employee’s

race. An employer may terminate an employee for “a good reason, a bad reason, a


                                    Page 19 of 21
          Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 20 of 21




reason based on erroneous facts, or for no reason at all.” Flowers v. Troup Cnty, Ga.,

Sch. Dist., 803 F.3d 1327, 1338 (11th Cir. 2015) (quoting Nix v. WLCY Radio/Rahall

Commc’ns, 738 F.2d 1181, 1187 (11th Cir. 1984)). An employer is merely prohibited

from terminating an employee because of that employee’s protected characteristic.

See id.

          Regardless of whether MBUSI sufficiently delved into Corley’s intent during

its investigation, or whether other employees felt Corley’s statement was not racist,

the law requires Corley to present evidence from which a reasonable jury could

conclude that MBUSI engaged in impermissible discrimination against him at least

in part because of his race. Corley has not done so. It is clear to the Court that Corley

believes he was treated unfairly, and that he believes MBUSI gave undue deference

to Holley’s complaint; however, it is not the role of the Court to determine whether

MBUSI’s decision was fair. See Damon, 196 F.3d at 1361. The Court’s role is to

determine if Corley has provided evidence to create a triable issue of fact as to

whether his race was a motivating factor in his termination, which he has not.




                                     Page 20 of 21
        Case 7:19-cv-01400-LSC Document 61 Filed 05/21/21 Page 21 of 21




Accordingly, MBUSI’s motion is also due to be granted under a mixed-motive

theory of liability.


   V.     CONCLUSION


        For the reasons stated above, MBUSI’s Motion for Summary Judgment (doc.

47) is due to be granted. An order consistent with this opinion will be entered

contemporaneously herewith.


        DONE and ORDERED on May 21, 2021.



                                            _____________________________
                                                  L. Scott Coogler
                                             United States District Judge
                                                                            202892




                                  Page 21 of 21
